IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

VENUS SHARIE ADAMS,                   NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-3290

EDDIE LEMOND BUSH,

      Appellee.


_____________________________/

Opinion filed February 25, 2015.

An appeal from the Circuit Court for Santa Rosa County.
David Rimmer, Judge.

Joel M. Cohen, Pensacola, for Appellant.

R. Stan Peeler of Peeler Law Firm, P.C., Pensacola, for Appellee.




PER CURIAM.

      AFFIRMED.

CLARK, ROWE, and MAKAR, JJ., CONCUR.